COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued by teleconference


LEROY RICKY ETHERIDGE
                                           MEMORANDUM OPINION * BY
v.           Record No. 1487-97-1          JUDGE NELSON T. OVERTON
                                                JUNE 9, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert W. Curran, Judge
             (Sa'ad El-Amin; El-Amin & Crawford, on
             brief), for appellant. 1

             Linwood T. Wells, Jr., Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.



     Leroy Ricky Etheridge (defendant) was convicted on April 3,

1996 of the first degree murder of his estranged wife, Mary

Etheridge.    On appeal, he contends the evidence was insufficient

to convict him of first degree murder. 2   Because the evidence was

sufficient to support his conviction, we affirm.

     The parties are fully conversant with the record and because
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Counsel for appellant requested oral arguments in this case
be moved in order to accommodate a conflict in his schedule. The
Court rescheduled the case to a mutually convenient time.
Appellant's counsel still failed to appear. We decided the case
on appellee's oral argument, the briefs and the record.
     2
      In the alternative, defendant claims the evidence proved
only that he committed second degree murder. This argument was
not presented to the trial court until the sentencing hearing
and, as such, was untimely. We will not consider claims raised
for the first time on appeal. See Rule 5A:18; Jacques v.
Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).
this memorandum opinion carries no precedential value, no

recitation of the facts is necessary.

     Code § 18.2-32 defines first degree murder as:

           Murder, other than capital murder, by poison,

           lying in wait, imprisonment, starving, or by

           any willful, deliberate, and premeditated

           killing, or in the commission of, or attempt

           to commit, arson, rape, forcible sodomy,

           inanimate object sexual penetration, robbery,

           burglary or abduction, except as provided in

           § 18.2-31.
We will reverse the conviction only if it is "plainly wrong or

without evidence to support it."   Code § 8.01-680.

     Defendant contends the evidence was insufficient to prove he

murdered his wife.   To the contrary, the evidence overwhelmingly

proved defendant's guilt.   Defendant was seen fighting with her

at church on the Sunday before she was murdered.    He left many

frantic phone calls at her home and work phones asking her to let

him into the home, to leave the doors unlocked and generally

asking to see her.   Defendant called his wife's employer, Joseph

Kertesz, and told Mr. Kertesz he was going to try to get into the

house.   Defendant was seen exiting the victim's house the day

before the body was found and his car was seen in the driveway.

A letter from him apologizing for "all the pain I cause you all

the hurt" was found next to his wife's dead body.     Most




                               - 2 -
importantly, while defendant was in jail pending trial he

threatened his nephew, who was also incarcerated, that his

mother, the victim's sister, was "next."   These facts provide

sufficient evidence to support the conviction.

     Because the trial court's decision was founded in evidence

sufficient to support the conviction, we affirm.

                                                        Affirmed.




                              - 3 -